            Case 1:19-cv-04360-JPO Document 22 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ABETH HASHIMI,
                                  Plaintiff,
                                                                       19-CV-4360 (JPO)
                        -v-
                                                                             ORDER
 SATELIP RESTAURANT CORP., et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

          On February 24, 2020, the parties filed a letter with the Court requesting an extension to

file a stipulation of dismissal to March 25, 2020. (See Dkt. No. 21.) The motion was granted.

(Dkt. No. 22.) However, there has been no communication with the Court since the filing of that

letter.

          Accordingly, the parties are directed to file either a stipulation of dismissal or a status

letter with the Court on or before June 10, 2020.

          SO ORDERED.

Dated: May 27, 2020
       New York, New York
                                                 ____________________________________
                                                            J. PAUL OETKEN
                                                        United States District Judge
